ORDER

PER CURIAM.
Nabil Tauk (Husband) appeals and Nas-rin Tauk (Wife) cross-appeals from a trial court judgment entered in a dissolution *899action. Both Husband and Wife allege trial court error in the division of marital property and the amount of the monthly maintenance award to Wife. We have reviewed the briefs of the parties and the record on appeal and conclude that the judgment of the trial court is supported by substantial evidence, is not against the weight of the evidence, nor does it erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).